Citation Nr: 1404559	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  07-24 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a brain tumor, claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.  He served in the Republic of Vietnam and is in receipt of a Combat Infantryman Badge, which denotes his participation in combat. 

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the claims currently on appeal and also denied service connection for PTSD.  After an appeal was perfected, service connection was established for PTSD in an April 2008 rating decision.  As such, that issue is no longer before the Board.

The Veteran requested a hearing before the Board in his July 2007 VA Form 9.  He subsequently withdrew this request. 

The Board issued a decision in February 2012 that denied the claims for service connection for hypertension and a brain tumor.  The Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court).  In a July 2012 joint motion the parties requested that the Court vacate the February 2012 Board decision and remand the claims for further development and readjudication.  In a July 2012 Order, the Court granted the joint motion. 

In February 2013 and July 2013, the Board remanded the issues to the originating agency.  The case has been returned to the Board for further appellate action.

The Board previously referred claims for service connection for a heart disorder on a presumptive basis due to herbicide exposure, for an increased rating for PTSD, and for entitlement to a total rating based on unemployability due to service-connected disability to the Agency of Original Jurisdiction (AOJ).  There is no indication from review of the record before the Board that these issues have been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are AGAIN REFERRED to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).

The issue of entitlement to service connection for hypertension, to include as secondary to PTSD, is addressed in the REMAND that follows the ORDER section of this decision.

The record before the Board consists of an electronic file known as the Veterans Benefits Management System.


FINDING OF FACT

A brain tumor was not present in service or until years thereafter and is not etiologically related to service, to include Agent Orange exposure in service.


CONCLUSION OF LAW

A brain tumor was not incurred in or aggravated by active military service and in-service incurrence or aggravation of a brain tumor may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the issue decided herein, the record reflects that the Veteran was provided all required notice in a letter mailed in November 2006, prior to the initial adjudication of the claim in January 2007.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records (STRs) and post-service treatment records were obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Board also finds that no additional development for medical opinions or examinations is necessary.  Specifically, following the joint motion and accompanying Court Order, the Board remanded this matter for additional development, to include obtaining a VA opinion related to the etiology of the Veteran's brain tumor.  As is discussed in greater detail below, several opinions were obtained and deemed inadequate.  Following the July 2013 Board Remand, a new VA examination was obtained in August 2013 and opinions were obtained at that time and in October 2013, which now adequately answer the medical questions at issue.  Evidentiary development in this matter is complete to the extent possible. 

Accordingly, the Board will address the merits of the claim. 

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war and manifests a malignant tumor or brain tumor to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b)(1). 

In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences  under section 3 of the Agent Orange Act of 1991 [note to this section], and (B) all other sound medical and scientific information and analyses available to the Secretary.  In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.  38 U.S.C.A. § 1116(b)(2). 

An association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered to be positive for the purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against this association.  38 U.S.C.A. § 1116(b)(3). 

Glioblastoma is not among the diseases specified in 38 U.S.C.A. § 1116(a).  In addition, the Secretary has not determined, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of glioblastoma in humans.  The Secretary has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  These include brain tumors.  See Notice, 59 Fed. Reg. 341 - 346 (1994); see also Notice, 61 Fed. Reg. 41,442 - 449, and 61 Fed. Reg. 57,586 - 589 (1996); Notice, 64 Fed. Reg. 59,232 - 243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600 - 08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395 - 407 (June 12, 2007). 

The U.S. Court of Appeals for the Federal Circuit has also held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In this case, initially, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service records reflect that he served in the Republic of Vietnam during the Vietnam Era.  His service treatment records (STRs) are negative for complaints or findings related to a brain tumor.  Moreover, the Veteran does not contend that he initially manifested symptoms of a brain tumor while in service.

Following service, private treatment records dated in May 2006 note that the Veteran was diagnosed with glioblastoma of the right parietal lobe after a biopsy. He began treatment with chemotherapy at that time.  The Board notes that this initial diagnosis was more than thirty years following his separation from active duty service.

In a January 2008 statement, Dr. C.J.B. noted that she had been treating the Veteran's brain tumor since 2006.  She stated, "Although [the Veteran's] separation examination was silent of any treatment or diagnosis of brain cancer, it is at least as likely as not that the onset of his cancer is related to his exposure to herbicides (specifically Agent Orange) while on active service in Vietnam."  No basis, however, was provided for this opinion.

A November 2008 VA examination report notes the Veteran's current diagnosis of glioblastoma.  After reviewing the Veteran's pertinent history, the VA examiner stated:

It is less likely than not that the [V]eteran's brain cancer is related to exposure to Agent Orange.  The rationale is that the Veterans and Agent Orange Update 2006[,] on the basis of detailed evaluation of the epidemiological evidence from new and previously reported studies[,] concludes that there is inadequate or insufficient evidence to determine where there is an association between exposure to . . . (Agent Orange) and brain cancer . . . .

The joint motion accepted this opinion and rationale as valid in relation to the issue of presumptive service connection, but found that it is insufficient to determine whether the Veteran's brain tumor was as likely as not incurred during service, to include as due to his herbicide exposure, because it relied only upon the findings of the National Academy of Sciences.  

In August 2013, a VA examiner stated that, "no definitive link has been found to connect glioglastoma multiforme to [A]gent [O]range" and concluded that the Veteran's "glioblastoma multiforme is not linked to [Agent Orange] exposure."  This opinion was provided, however, without a review of the Veteran's claims file and again relied only upon the scientific findings related to Agent Orange exposure.  In October 2013, the VA examiner, after a review of the Veteran's file, which establishes no in-service incurrence of brain cancer and no showing of such cancer for more than thirty years following service, stated that "the glioblastoma multiforme the [Veteran] suffers is not linked to any [s]ervice-related disease or exposures to Agent Orange or other environmental toxins or any other event or injury in military service."  

Again, the Veteran's primary theory of entitlement to service connection for his brain tumor is premised on an allegation that it resulted from his exposure to Agent Orange in Vietnam.  While the Veteran served in Vietnam, and is presumed to have been exposed to Agent Orange, glioblastoma is not enumerated among the diseases the Secretary has determined are related to herbicide (Agent Orange) exposure.  See 38 C.F.R. § 3.309(e).  Consequently, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply in this case.  However, the Veteran may still establish service connection for glioblastoma by affirmative, competent and probative evidence showing that such disease is at least as likely as not related to service (including to Agent Orange exposure therein).  See Combee.   

In sum, the record does not contain any evidence that the Veteran's brain tumor was present in service or manifested during the Veteran's first post-service year.  In fact, there is no post-service medical evidence of a brain tumor until 2006, nearly 40 years after the Veteran's discharge.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, a VA examiner, following a review of the claims file, concluded that the Veteran's brain cancer is not linked to his active service, to include due to his confirmed in-service exposure to herbicides.  Although the Veteran's physician has provided an opinion linking his brain tumor to Agent Orange exposure in service, the opinion is of limited probative value since no rationale for the opinion was provided.  On the other hand, the Board finds the 2013 VA examiner's opinion against the claim to be thorough, well supported by references to the record, and supported by sound rationale.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

The Board has also considered the Veteran's own statements to the effect that his brain tumor was incurred as a result of his exposure to herbicides in service.  While the Veteran might sincerely believe that to be the case, as a layperson, he is not competent to provide an opinion concerning this matter requiring medical expertise.

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  The claim must be denied.

ORDER

Service connection for a brain tumor, claimed as due to exposure to Agent Orange, is denied.


REMAND

While the Board sincerely regrets the additional delay, additional development is required before the Veteran's claim for service connection for hypertension is decided.

The July 2012 joint motion found that the August 2011 and October 2011 opinions by a VHA physician were inadequate to decide the Veteran's claim.  In particular, the VHA physician reported that several risk factors exist for hypertension, to include salt intake, alcohol intake, dyslipidemia, obesity, physical inactivity, certain personality traits and certain medical conditions, but failed to specifically relate any of these risk factors to the Veteran.  Moreover, the VHA physician indicated that, "in order to establish a causal nexus between PTSD and hypertension, it is necessary to know the symptomatology of PTSD as manifested by the specific patient."

In August 2013, a VA examiner rendered a new opinion related to the etiology of the Veteran's hypertension.  The opinion portion of the examination report, in its entirety, is as follows: "It is less likely than not that the [Veteran's hypertension] had its onset during active service since he was diagnosed in the 1970s, and it is less likely than not that it is related to his PTSD given adequate control on low doses of antihypertensives."  This examiner did not explain the basis for finding that the Veteran's hypertension was diagnosed in the 1970's, did not explain why, "adequate control of hypertension on low doses of antihypertensives" means that PTSD could not have caused or aggravated the hypertension, and failed to discuss the factors listed by the VHA physician and address the symptomatology of PTSD, as was required in order for the Board to make findings in accordance with the joint motion.  For these reasons, the Board finds the August 2013 VA opinion to be, at least partially, inadequate.  Therefore, further development to obtain an addendum opinion is required.

Finally, it has come to the Board's attention that the November 2006 VA letter to the Veteran did not include notice of the evidence necessary to establish service connection on a secondary basis.  As the Veteran's primary claim is that his hypertension was caused or aggravated by his service-connected PTSD, such notice is required prior to the Board's adjudication of this claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC must provide the Veteran with notice of the evidence required to establish his claim for service connection for hypertension on a secondary basis, the information and evidence that he should submit to substantiate the claim, and the assistance that VA will provide to obtain evidence on his behalf. 

2.  If appropriate, the RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the claim.

3.  Then, the electronic record or a copy of all pertinent evidence in the electronic record should be provided to the August 2013 VA examiner for review.  Based on the review of the record, the physician should offer an opinion as to the following questions:

(a)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension had its onset during active service or is related to any in-service disease, event, or injury? 

(b)  If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension was caused or permanently worsened by his service-connected PTSD?  The examiner must provide a rationale for this opinion, as well as a rationale to explain the statement made in the October 2013 addendum opinion, indicating that the Veteran's hypertension is less likely than not related to his PTSD "given adequate control on low doses of antihypertensives."  The examiner must also discuss the various risk factors, as well as the impact of the Veteran's PTSD symptomatology on his hypertension, as noted in the August 2011 and October 2011 VHA opinions.

The supporting rationale for all opinions expressed must be provided. If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided. 

If the August 2013 examiner is unavailable, the electronic record or a copy of the pertinent evidence in the electronic record should be provided to and reviewed by another physician with sufficient expertise, who should be requested to provide the requested opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions; however, the state of the Veteran's health should be considered in the determination of whether another examination is required.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the issue of entitlement to service connection for hypertension, including as secondary to the service-connected PTSD.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


